 
 
EXHIBIT 10.38

 
AMENDMENT NO. 1 TO THE
CENTURY ALUMINUM COMPANY AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT INCOME BENEFIT PLAN
(As Amended and Restated Effective June 22, 2009)




WHEREAS, Century Aluminum Company (the “Company”) adopted and maintains the
Century Aluminum Company Amended and Restated Supplemental Retirement Income
Benefit Plan, as amended and restated effective June 22, 2009 (the "Plan"); and
 
WHEREAS, the Company, with the approval of the Compensation Committee of the
Company, is authorized to amend the Plan under Section 13(a) of the Plan; and
 
WHEREAS, the Company, with the approval of the Compensation Committee desires to
clarify that cash awards under a long term incentive plan are excluded in the
calculation of a participant’s enhanced retirement benefit under the Plan;
 
NOW, THEREFORE, effective as of the date hereof, the Plan shall be amended as
follows:
 
1.           The first sentence of Section 5(b) Enhanced Retirement Benefit
(“ERB”) shall read in full as follows:
 
At the time an executive is designated as a Participant, the Compensation
Committee shall, if applicable, also specify in writing the percentage to be
used by the Company to estimate the Participant’s Targeted Retirement Income
and, using the percentage specified with respect to the Participant, the Company
shall estimate the excess of (A) over (B) based on the Participant’s current
annual base pay plus his most recent cash bonus (excluding cash awards under a
long term incentive plan), assuming 5% annual increases in such pay until Target
Retirement Age, where:
 
(A) is the Participant’s Targeted Retirement Income at Target Retirement Age;
and
 
(B) is the Participant’s Nonenhanced Pension Plan Income at Target Retirement
Age.
 
2.           Subparagraph (i) of Section 5(b) Enhanced Retirement Benefit
(“ERB”) shall read in full as follows:
 
(i) Increased to the extent the Participant’s ERB would be higher if his
Targeted Retirement Income had been based on actual pay (base pay and cash
bonuses, excluding cash awards under a long term incentive plan) during any
three calendar years out of his last ten calendar years of employment with the
Company that produces the highest average annual pay; and
 


 
1

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, an authorized officer of the Company has caused this
Amendment No. 1 to the Plan to be executed this 22nd day of February, 2010.
 

 
CENTURY ALUMINUM COMPANY RETIREMENT COMMITTEE
 
 
 
By:
/s/ William J. Leatherberry
 
Title:
William J. Leatherberry, Chairman



 




 
2

--------------------------------------------------------------------------------

 

